UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6741


STUART WAYNE TOMPKINS,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF CORRECTION; J. N. VAUGHAN; OFFICER HUNT; BILL
CARROL; OFFICER BARBER; SERGEANT MASON; ROBERT C. LEWIS;
ALVIN W. KELLER, JR.; BEVERLY EAVES PERDUE; NANCY B. CRITES;
OFFICER SEALS; OFFICER THOMPSON; OFFICER JONES; ASSISTANT
SUPERINTENDENT HUNT; PAUL TAYLOR; SANDRA THOMAS; SUPERVISOR
TROUBLEFIELD;   J.  HAYNES,   Superintendent;   LYNN  HENRY;
JOHN/JANE DOE, Supervisor in Mailroom; OFFICER MEDLIN; K.
DUFAULT; CONNIE BRAY; K. LOCKLEAR; KIMBLE, Medical PDI;
NURSE SUPERVISOR COLDSMITH; JANE DOE, Nurse at Lumberton
Correctional    Institution;    JOHN/JANE     DOE,   Medical
Administrator; DOCTOR DAVIS; JOHN/JANE DOE, Doctor; JOHN
DOE, Lieutenant; JOHN/JANE DOE, Director of Support Service;
BOYD BENNETT,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-ct-03224-BO)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Stuart Wayne Tompkins, Appellant Pro Se. Peter Andrew Regulski,
Assistant Attorney General, Raleigh, North Carolina; Martin
Rossie Jernigan, Elizabeth Pharr McCullough, Kelly Elizabeth
Street, YOUNG, MOORE & HENDERSON, PA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Stuart      Wayne     Tompkins      appeals   the     district    court’s

orders denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed         the   record   and    find    no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.           Tompkins     v.    Dep’t    of    Corr.,    No.    5:10-ct-03224-BO

(E.D.N.C. June 13, 2011 & Mar. 21, 2012).                        We grant Tompkins’

motion      to    file    a    supplemental       brief,    deny    his    motion     for

appointment of counsel, and dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials        before     the     court   and   argument       would    not   aid   the

decisional process.



                                                                                AFFIRMED




                                             3